Case Case
     4:21-cv-00338-SDJ-CAN
           4:21-cv-00338 Document
                            Document
                                  1 Filed
                                     3 Filed
                                          04/30/21
                                              04/30/21
                                                    PagePage
                                                         1 of 51 PageID
                                                                 of 5 PageID
                                                                         #: 1 #: 42




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

GMR PARTNERS, LLC D/B/A                         §
SCHLOTZKY’S DELI                                §
     Plaintiff,                                 §
                                                §
v.                                              §
                                                §           CIVIL ACTION NO. 4:21-cv-00338
NATIONWIDE PROPERTY AND                         §
CASUALTY INSURANCE COMPANY                      §
     Defendant.                                 §

                                   NOTICE OF REMOVAL

       Defendant Nationwide Property and Casualty Insurance Company (“Defendant”),

through undersigned counsel and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, files this Notice

of Removal of the lawsuit captioned GMR Partners, LLC d/b/a Schlotzky’s Deli v. Nationwide

Property and Casualty Insurance Company; Cause No. CV-21-0439; In the 15th Judicial District

of Grayson County, Texas.

                                            I.
                                       BACKGROUND

       Plaintiff GMR Partners, LLC d/b/a Schlotzky’s Deli (hereinafter “Plaintiff”) initiated the

present action by filing its Original Petition in Cause No. CV-21-0439; In the 15th Judicial

District of Grayson County, Texas on April 7, 2021 (the “State Court Action”). See Plaintiff’s

Original Petition, attached as Exhibit A.

       1.      Defendant appeared and answered on April 30, 2021, asserting a general denial to

the claims and allegations made in Plaintiff’s Original Petition. See Defendant’s Original Answer,

attached as Exhibit B.
Case Case
     4:21-cv-00338-SDJ-CAN
           4:21-cv-00338 Document
                            Document
                                  1 Filed
                                     3 Filed
                                          04/30/21
                                              04/30/21
                                                    PagePage
                                                         2 of 52 PageID
                                                                 of 5 PageID
                                                                         #: 2 #: 43




          2.     Pursuant to 28 USC § 1446(a) all a copy of all process, pleadings, and orders served

upon Defendant in the State Court Action are incorporated in Exhibit A. Pursuant to Local Rule

81(c)(2), the State Court Action docket sheet is attached as Exhibit C and a full copy of the state

court file has been requested and will be filed upon receipt.

          3.     Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

Defendant will give written notice of the removal to Plaintiff through his attorney of record, and

to the clerk of the 15th Judicial District Court of Grayson County, Texas.

          4.     Pursuant to 28 USC §§ 1446(b)(1) and 1446(c)(1) this Notice of Removal has been

timely filed within 30 days of service on Defendant of Plaintiff’s Original Petition and less than

one year after the commencement of this action.

                                                II.
                                           JURISDICTION

          5.     This Court has original jurisdiction pursuant to 28 U.S.C. § 1332, and the matter

is removable to this Court pursuant to 28 U.S.C. § 1441 because there is complete diversity of

citizenship between the properly joined parties and the amount in controversy exceeds $75,000

exclusive of interest and costs.

A.        Diversity of Parties

          6.     Plaintiff is a Texas limited liability company based in Texas.1 Citizenship of a

limited liability company is determined by the citizenship of all of its members.2 A diligent search

of publicly available information on the members of GMR Partners, LLC has been conducted

and Tapas Mondal of Plano, Texas and Mayeedur Rahman of Plano, Texas are the only two


1
  Plaintiff’s Original Petition states that Plaintiff resides in Grayson County, Texas. See Exhibit A,
Plaintiff’s Original Petition, at ¶ 2.
2
    MidCap Media Finance, 929 F.3d at 314; Harvey, 542 F.3d at 1080.



                                                   2
Case Case
     4:21-cv-00338-SDJ-CAN
           4:21-cv-00338 Document
                            Document
                                  1 Filed
                                     3 Filed
                                          04/30/21
                                              04/30/21
                                                    PagePage
                                                         3 of 53 PageID
                                                                 of 5 PageID
                                                                         #: 3 #: 44




current members identified in public records. Tappan Guma, of McKinny, Texas, is identified as

a former owner as of 2016. The Certificate of Formation for GMR Partners, LLC from 2013 does

not indicate any other former or potential additional members.

        7.      After a diligent search of publicly available information, Tapas Mondal of Plano,

Texas and Mayeedur Rahman of Plano, Texas are citizens of the State of Texas. No other

members of GMR Partners, LLC were discovered through a diligent search and review of

publicly available records and Nationwide has no reason to believe that any members share the

citizenship of Nationwide. Based on information and belief after diligent inquiry, and pursuant to

28 U.S.C. § 1332(a), Plaintiff GMR Partners, LLC is a citizen of the state of Texas.

        8.      Nationwide Property and Casualty Insurance Company is organized under the laws

of Ohio and maintains its principal place of business in Ohio. Pursuant to 28 U.S.C. § 1332(c)(1),

therefore, Nationwide is a citizen of the State of Ohio.

        9.      Accordingly, there is complete diversity between the parties pursuant to 28 U.S.C. §

1332(a).

B.      Amount in Controversy

        10.     It is facially apparent from Plaintiff’s live petition that the amount in controversy in

this case exceeds $75,000 rendering removal proper. Generally, “the sum demanded in good faith in

the initial pleading shall be deemed to be the amount in controversy.”3 Removal is proper if it is

“facially apparent” from the complaint that the claims asserted exceed the jurisdictional amount.4 In




3
 28 U.S.C. § 1446(c)(2); see also Santiago v. State Farm Lloyds, No. 7:13-CV-83, 2013 WL 1880845, at
*1 (S.D. Tex. May 3, 2013).
4
  Puckitt v. Wells Fargo Bank, N.A., No. G-09-0056, 2010 WL 2635626, at *3 (S.D. Tex. June 28, 2010)
(citing Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995)).



                                                   3
Case Case
     4:21-cv-00338-SDJ-CAN
           4:21-cv-00338 Document
                            Document
                                  1 Filed
                                     3 Filed
                                          04/30/21
                                              04/30/21
                                                    PagePage
                                                         4 of 54 PageID
                                                                 of 5 PageID
                                                                         #: 4 #: 45




addition, penalties, exemplary damages, and attorneys’ fees are included as part of the amount in

controversy.5

          11.   Here, Plaintiff seeks “monetary relief over $200,000 but not more then

$800,000.” Exhibit B, Plaintiff’s Original Petition, at ¶ 55. The threshold for diversity jurisdiction,

$75,000, is therefore met by the allegations of Plaintiff’s Original Petition

          12.   Plaintiff further seeks compensation for (1) actual damages, (2) treble damages, (3)

attorney’s fees; and (4) pre- and post-judgment interest. Exhibit B, Plaintiff’s Original Petition, at ¶

49-54. Plaintiff has alleged that Defendant’s conduct was wrongful and done knowingly, entitling

him to a trebling of actual damages under Texas Insurance Code Chapter 541. See Exhibit A, ¶

50; Tex. Ins. Code sections 541.002 & 541.152. Penalties, exemplary damages, and attorneys’

fees are included as part of the amount in controversy.6

          13.   The amount in controversy plainly exceeds $75,000, exclusive of interest and

costs. See Exhibit A. Accordingly, the amount in controversy requirement of 28 U.S.C. § 1332(b)

is satisfied.

                                               III.
                                           CONCLUSION

          14.   Removal of this action under 28 U.S.C. § 1441 is proper as the district courts of the

United States have original jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and as all

requirements for removal under 28 U.S.C. § 1446 have been met.

          15.   WHEREFORE, Defendant Nationwide Property and Casualty Insurance

Company hereby provides notice that this action is duly removed.


5
  See H&D Tire & Automotive-Hardware, Inc. v. Pitney Bowes Inc., 227 F.3d 326, 330 (5th Cir. 2000);
see also St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).
6
    See Id.



                                                    4
Case Case
     4:21-cv-00338-SDJ-CAN
           4:21-cv-00338 Document
                            Document
                                  1 Filed
                                     3 Filed
                                          04/30/21
                                              04/30/21
                                                    PagePage
                                                         5 of 55 PageID
                                                                 of 5 PageID
                                                                         #: 5 #: 46




                                             Respectfully submitted,

                                             /s/ Patrick M. Kemp
                                             Patrick M. Kemp
                                             Texas Bar No. 24043751
                                             pkemp@smsm.com
                                             Robert G. Wall
                                             Texas Bar No. 24072411
                                             rwall@smsm.com
                                             Segal McCambridge Singer & Mahoney
                                             100 Congress Avenue, Suite 800
                                             Austin, Texas 78701
                                             (512) 476-7834
                                             (512) 476-7832 – Facsimile

                                             ATTORNEYS FOR DEFENDANT
                                             NATIONWIDE PROPERTY AND CASUALTY
                                             INSURANCE COMPANY



                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing instrument has been served
electronically via CM/ECF and Certified Mail this the 30th day of April, 2021 to:

       Chad T. Wilson                                              #9414 7266 9904 2178 2238 59
       Patrick C. McGinnis
       Chad T. Wilson Law
       455 E Medical Center Blvd, Ste 555
       Webster, Texas 77598
       eservice@cwilsonlaw.com
       cwilson@cwilsonlaw.com
       pmcginnis@cwilsonlaw.com

                                             /s/ Patrick M. Kemp
                                             Patrick M. Kemp




                                                5
